Name: Commission Regulation (EEC) No 2736/92 of 21 September 1992 adapting the conversion rates to be applied in agriculture fixed by Council Regulation (EEC) No 1678/85
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 277/1922. 9. 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2736/92 of 21 September 1992 adapting the conversion rates to be applied in agriculture fixed by Council Regulation (EEC) No 1678/85 of Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the appli ­ cation of the arrangements for the automatic dismantling of negative monetary compensatory amounts (*), as last amended by Regulation (EEC) No 3137/91 (*), new agri ­ cultural conversion rates must be fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant manage ­ ment committees, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Articles 6 (2) and 6a (2) thereof, Whereas the agricultural conversion rates currently appli ­ cable were fixed by Council Regulation (EEC) No 1678/85 (3), as last amended by Commission Regulation (EEC) No 2703/92 (4); Whereas, where the currency exchange rates are realigned within the European Monetary System, Article 6 of Regu ­ lation (EEC) No 1677/85 stipulates that, under the proce ­ dure laid down in Article 12 of that Regulation, the Member States' agricultural conversion rates must be adapted in such a way as to eliminate, in stages, newly created monetary gaps ; whereas pursuant to Article 6a of that Regulation, the agricultural conversion rate of a Member State for the pigmeat product sector is to be adapted so as to avoid, within certain limits, the applica ­ tion of new monetary compensatory amounts ; Whereas, as a result of the currency realignment of 17 September 1992 and having due regard to the provisions HAS ADOPTED THIS REGULATION : Article 1 Annexes IV, V, VIII and XI to Regulation (EEC) No 1678/85 are hereby replaced by the Annexes hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 164, 24. 6. 1985, p. 6. 0 OJ No L 201 , 31 . 7. 1990, p. 9. O OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 272, 17. 9. 1992, p. 66. O OJ No L 312, 18 . 11 . 1988, p . 16. O OJ No L 297, 29. 10 . 1991 , p. 17. No L 277/20 Official Journal of the European Communities 22. 9. 92 ANNEX ANNEX IV GREECE Applicable from Sector or product Agricultural conversion rates ECU 1 = Dr. .. Applicable until ECU 1 = Dr. .. Milk and milk products 290,577 290,644 Beef and veal 290,577 \ I 290,644 Sheepmeat and goatmeat 266,426 l 266,487 Eggs and poultrymeat and ovalbumin and lactalbumin 290,577 290,644 Fishery products 266,426 I l 266,487 Cereals 290,577 I 290,644 Rice 290,577 I I 290,644 Sugar and isoglucose 290,577 I 290,644 Wine 290,577 I l 290,644 Olive oil 266,426 I l 266,487 Colza and rape seed 290,577 I 290,644 Sunflower and linseed 290,577 I 290,644 Soya beans 290,577 I 290,644 Dried fodder 290,577 290,644 Field beans and peas and sweet lupins 290,577 I 290,644 Grain legumes 290,577 I 290,644 Flax and hemp 290,577 290,644 Silkworms 290,577 290,644 Cotton 290,577  º 21 . 9 . 1992 290,644 Tobacco 290,577 290,644 Seeds 290,577 290,644 Fruit and vegetables :  tomatoes, cucumbers, courgettes, aubergines 290,577 290,644  cherries 290,577 290,644  apricots, peaches, nectarines, table grapes, cauliflowers 290,577 290,644  cherries preserved in syrup 290,577 290,644  pears, plums, lemons, tinned pine ­ apples 290,577 290,644  broad-leaved (Batavia) endives, processed tomatoes, cabbage lettuce, apples, peaches preserved in syrup, dried figs 290,577 290,644  Williams pears preserved in syrup 290,S77 \ 290,644  nuts, locust beans, prunes, dried grapes 290,577 290,644  Clementines, mandarines, satsumas, sweet oranges, artichokes 266,426 266,487  other fruit and vegetables 290,577 II 290,644 All other products (') 290,577 290,644 22. 9 . 1992 (') Subject to Article 6a of Regulation (EEC) No 1677/85 in relation to pigmeat. 22. 9 . 92 No L 277/21Official Journal of the European Communities ANNEX IV A GREECE Sector or product Agricultural conversion rates ECU 1 - Dr. .. Applicable until ^* Dr 1 ~ Applicable from Milk and milk products 290,577 21 . 9 . 1992 290,644 22. 9. 1992 Beef and veal 290,577 21 . 9 . 1992 290,644 22. 9 . 1992 Sheepmeat and goatmeat 266,426 21 . 9 . 1992 266,487 22. 9. 1992 Eggs and poultrymeat and ovalbumin and lactalbumin 290,577 21 . 9 . 1992 290,644 22. 9. 1992 Fishery products 266,426 21 . 9 . 1992 266,487 22. 9 . 1992 Cereals 290,577 21 . 9 . 1992 290,644 22. 9. 1992 Rice 290,577 21 . 9 . 1992 290,644 22. 9. 1992 Sugar and isoglucose 290,577 21 . 9 . 1992 290,644 22. 9. 1992 Wine 290,577 21 . 9 . 1992 290,644 22. 9. 1992 Olive oil 266,487 31 . 10 . 1992 290,644 1 . 11 . 1992 Colza and rape seed 290,577 21 . 9 . 1992 290,644 22. 9. 1992 Sunflower and linseed 290,577 21 . 9 . 1992 290,644 22. 9. 1992 Soya beans 290,577 21 . 9 . 1992 290,644 22. 9. 1992 Dried fodder 290,577 21 . 9 . 1992 290,644 22. 9 . 1992 Field beans and peas and sweet lupins 290,577 21 . 9. 1992 290,644 22. 9. 1992 Grain legumes 290,577 21 . 9 . 1992 290,644 22. 9. 1992 Flax and hemp 290,577 21 . 9 . 1992 290,644 22. 9. 1992 Silkworms 290,577 21 . 9 . 1992 290,644 22. 9 . 1992 Cotton 290,577 21 . 9 . 1992 290,644 22. 9. 1992 Tobacco 290,577 21 . 9 . 1992 290,644 22. 9. 1992 Seeds 290,577 21 . 9. 1992 290,644 22. 9. 1992 Fruit and vegetables : l  tomatoes, cucumbers, courgettes, aubergines 290,577 21 . 9. 1992 290,644 22. 9. 1992  cherries 290,577 21 . 9 . 1992 290,644 22. 9. 1992  apricots, peaches, nectarines, table grapes, cauliflowers 290,577 21 . 9 . 1992 290,644 22. 9 . 1992  cherries preserved in syrup 290,577 21 . 9 . 1992 290,644 22. 9 . 1992  pears, plums, lemons, tinned pine ­ apples 290,577 21 . 9 . 1992 290,644 22. 9. 1992  broad-leaved (Batavia) endives, processed tomatoes, cabbage lettuce, apples, peaches preserved in syrup, dried figs 290,577 21 . 9 . 1992 290,644 22. 9. 1992  Williams pears preserved in syrup 290,577 21 . 9. 1992 290,644 22. 9. 1992  nuts, locust beans, prunes, dried grapes 290,577 21 . 9 . 1992 290,644 22. 9. 1992  Clementines, mandarines, satsumas, sweet oranges, artichokes 266,487 30. 9 . 1992 290,644 1 . 10. 1992  other fruit and vegetables 290,577 21 . 9 . 1992 290,644 22. 9. 1992 All other products (') 290,577 21 . 9 . 1992 290,644 22. 9. 1992 ( l ) Subject to Article 6a of Regulation (EEC) No 1677/85 in relation to pigmeat. No L 277/22 Official Journal of the European Communities 22. 9. 92 ANNEX V SPAIN Sector or product Agricultural conversion rates l ECU 1 - Pta ... Applicable until ECU 1 = Pta ... Applicable from Milk and milk products 152,069 154,801 Beef and veal 152,069 154,801 Sheepmeat and goatmeat 151,475 154,196 Eggs and poultrymeat and ovalbumin and lactalbumin 151,475 154,196 Fishery products 151,660 154,385 Cereals 151,756 \ 154,482 i Rice 151,475 154,196 Sugar and isoglucose 151,756 154,482 Wine 150,558 153,263 Olive oil 150,558 153,263 Colza and rape seed 151,475 154,196 I Sunflower and linseed 151,475 154,196 I Soya beans 151,475 154,196 Dried fodder 150,558 153,263 I Field beans and peas and sweet lupins 151,475 I 154,196 I Grain legumes 151,475 I 154,196 I Flax and hemp 150,558 153,263 I Silkworms 150,558 I 153,263 I Cotton 151,475 \  º 21 . 9 . 1992 154,196 \  º 22. 9 . 1992 Tobacco 151,475 154,196 I Seeds 151,475 154,196 I Fruit and vegetables : l  tomatoes, cucumbers, courgettes, aubergines 151,475 154,196 \  cherries 151,475 II 154,196 I  apricots, peaches, nectarines, table grapes, cauliflowers 151,475 154,196 \  cherries preserved in syrup 151,475 l 154,196  pears, plums, lemons, tinned pine ­ apples 151,475 154,196  broad-leaved (Batavia) endives, processed tomatoes, cabbage lettuce, apples, peaches preserved in syrup, dried figs 151,475 154,196  Williams pears preserved in syrup 151,475 ll 154,196  nuts, locust beans, prunes, dried grapes 151,475 154,196  Clementines, mandarines, satsumas, sweet oranges, artichokes 151,475 154,196  other fruit and vegetables 151,475 ll 154,196 All other products (') 151,475 154,196 * F (') Subject to Article 6a of Regulation (EEC) No 1677/85 in relation to pigmeat. 22. 9 . 92 Official Journal of the European Communities No L 277/23 ANNEX V A SPAIN Sector or product Agricultural conversion rates ECU 1 - Pta ... Applicable until ECU 1 - Pta ... Applicable from Milk and milk products 152,069 21 . 9 . 1992 154,801 22. 9. 1992 Beef and veal 152,069 21 . 9 . 1992 154,801 22. 9 . 1992 Sheepmeat and goatmeat 151,475 21 . 9 . 1992 154,196 22. 9 . 1992 Eggs and poultrymeat and ovalbumin and lactalbumin 151,475 21 . 9. 1992 154,196 22. 9 . 1992 Fishery products 151,660 21 . 9 . 1992 154,385 22. 9 . 1992 Cereals 151,756 21 . 9 . 1992 154,482 22. 9 . 1992 Rice 151,475 21 . 9. 1992 154,196 22. 9 . 1992 Sugar and isoglucose 151,756 21 . 9 . 1992 154,482 22. 9 . 1992 Wine 150,558 21 . 9 . 1992 1 53,263 22. 9 . 1992 Olive oil 1 53,263 31 . 10 . 1992 157,643 1 . 11 . 1992 Colza and rape seed 151,475 21 . 9. 1992 154,196 22. 9 . 1992 Sunflower and linseed 151,475 21 . 9 . 1992 154,196 22. 9 . 1992 Soya beans 151,475 21 . 9 . 1992 154,196 22. 9 . 1992 Dried fodder 150,558 21 . 9 . 1992 1 53,263 22. 9 . 1992 Field beans and peas and sweet lupins 151,475 21 . 9 . 1992 154,196 22. 9 . 1992 Grain legumes 151,475 21 . 9 . 1992 154,196 22. 9 . 1992 Flax and hemp 150,558 21 . 9 . 1992 153,263 22. 9. 1992 Silkworms 150,558 21 . 9 . 1992 153,263 22. 9 . 1992 Cotton 151,475 21 . 9 . 1992 154,196 22. 9 . 1992 Tobacco 151,475 21 . 9 . 1992 154,196 22. 9 . 1992 Seeds 151,475 21 . 9 . 1992 154,196 22. 9. 1992 Fruit and vegetables : l \  tomatoes, cucumbers, courgettes, aubergines 151,475 21 . 9. 1992 154,196 22. 9. 1992  cherries 151,475 21 . 9 . 1992 154,196 22. 9. 1992  apricots, peaches, nectarines, table grapes, cauliflowers 151,475 21 . 9. 1992 154,196 22. 9 . 1992  cherries preserved in syrup 151,475 21 . 9 . 1992 154,196 22. 9 . 1992  pears, plums, lemons, tinned pine ­ apples 151,475 21 . 9. 1992 154,196 22. 9 . 1992  broad-leaved (Batavia) endives, processed tomatoes, cabbage lettuce, apples, peaches preserved in syrup, dried figs 151,475 21 . 9 . 1992 154,196 22. 9. 1992  Williams pears preserved in syrup 151,475 21 . 9 . 1992 154,196 22. 9. 1992  nuts, locust beans, prunes, dried grapes 151,475 21 . 9 . 1992 154,196 22. 9 . 1992  Clementines, mandarines, satsumas, sweet oranges, artichokes 154,196 30. 9. 1992 157,603 1 . 10. 1992  other fruit and vegetables 151,475 21 . 9. 1992 154,196 22. 9 . 1992 All other products (') 151,475 21 . 9. 1992 154,196 22. 9. 1992 (') Subject to Article 6a of Regulation (EEC) No 1677/85 in relation to pigmeat. No L 277/24 Official Journal of the European Communities 22. 9. 92 ANNEX VIII ITALY Sector or product Agricultural conversion rates ECU 1 - Lit . . . Applicable until ECU 1 - Lit . . . Applicable from Milk and milk products 1 793,53 &gt; l 1 805,45 Beef and veal 1 793,53 l \ 1 805,45 I Sheepmeat and goatmeat 1 793,53 I \ 1 805,45 I Eggs and poultrymeat and ovalbumin and lactalbumin 1 793,53 \ I 1 805,45 \ Fishery products 1 793,53 I I 1 805,45 Cereals 1 793,53 I 1 805,45 Rice 1 793,53 I 1 805,45 Sugar and isoglucose 1 793,53 I I 1 805,45 Wine 1 793,53 I 1 805,45 Olive oil 1 793,53 I 1 805,45 I Colza and rape seed 1 793,53 I 1 805,45 Sunflower and linseed 1 793,53 I \ 1 805,45 Soya beans 1 793,53 I 1 805,45 Dried fodder 1 793,53 I 1 805,45 Field beans and peas and sweet lupins 1 793,53 I 1 805,45 Grain legumes 1 793,53 I 1 805,45 Flax and hemp 1 793,53 I 1 805,45 Silkworms 1 793,53 I 1 805,45 Cotton 1 793,53  º 21 . 9. 1992 1 805,45  º 22. 9 . 1992Tobacco 1 793,53 1 805,45 Seeds 1 793,53 1 805,45 Fruit and vegetables : I  tomatoes, cucumbers, courgettes, aubergines 1 793,53 1 805,45  cherries 1 793,53 l 1 805,45  apricots, peaches, nectarines, table grapes, cauliflowers 1 793,53 1 805,45  cherries preserved in syrup 1 793,53 1 805,45  pears, plums, lemons, tinned pine ­ apples 1 793,53 1 805,45  broad-leaved (Batavia) endives, processed tomatoes, cabbage lettuce, apples, peaches preserved in syrup, dried figs 1 793,53 l 1 805,45  Williams pears preserved in syrup 1 793,53 I 1 805,45  nuts, locust beans, prunes, dried grapes 1 793,53 I 1 805,45 1  Clementines, mandarines, satsumas, sweet oranges, artichokes 1 793,53 \ \ 1 805,45  other fruit and vegetables 1 793,53 I 1 805,45 All other products (') 1 793,53 4 \ 1 805,45 4 \ (') Subject to Article 6a of Regulation (EEC) No 1677/85 in relation to pigmeat. 22. 9 . 92 Official Journal of the European Communities No L 277/25 ANNEX VIII A ITALY Sector or product Agricultural conversion rates ECU 1 = Lit . . . Applicable until ECU 1 = Lit . . . Applicable from Milk and milk products 1 793,53 21 . 9 . 1992 1 805,45 22. 9. 1992 Beef and veal 1 793,53 21 . 9 . 1992 1 805,45 22. 9 . 1992 Sheepmeat and goatmeat 1 793,53 21 . 9 . 1992 1 805,45 22. 9. 1992 Eggs and poultrymeat and ovalbumin and lactalbumin 1 793,53 21 . 9 . 1992 1 805,45 22. 9 . 1992 Fishery products 1 793,53 21 . 9 . 1992 1 805,45 22. 9 . 1992 Cereals 1 793,53 21 . 9 . 1992 1 805,45 22. 9 . 1992 Rice 1 793,53 21 . 9 . 1992 1 805,45 22. 9 . 1992 Sugar and isoglucose 1 793,53 21 . 9 . 1992 1 805,45 22. 9 . 1992 Wine 1 793,53 21 . 9 . 1992 1 805,45 22. 9 . 1992 Olive oil 1 805,45 31 . 10. 1992 1 864,85 1 . 11 . 1992 Colza and rape seed 1 793,53 21 . 9 . 1992 1 805,45 22. 9 . 1992 Sunflower and linseed 1 793,53 21 . 9 . 1992 1 805,45 22. 9. 1992 Soya beans 1 793,53 21 . 9 . 1992 1 805,45 22. 9 . 1992 Dried fodder 1 793,53 21 . 9 . 1992 1 805,45 22. 9 . 1992 Field beans and peas and sweet lupins 1 793,53 21 . 9 . 1992 1 805,45 22. 9 . 1992 Grain legumes 1 793,53 21 . 9 . 1992 1 805,45 22. 9. 1992 Flax and hemp 1 793,53 21 . 9 . 1992 1 805,45 22. 9. 1992 Silkworms 1 793,53 21 . 9 . 1992 1 805,45 22. 9. 1992 Cotton 1 793,53 21 . 9 . 1992 1 805,45 22. 9 . 1992 Tobacco 1 793,53 21 . 9 . 1992 1 805,45 22. 9. 1992 Seeds 1 793,53 21 . 9 . 1992 1 805,45 22. 9 . 1992 Fruit and vegetables :  tomatoes, cucumbers, courgettes, aubergines 1 793,53 21 . 9 . 1992 1 805,45 22. 9 . 1992  cherries 1 793,53 21 . 9 . 1992 1 805,45 22. 9. 1992  apricots, peaches, nectarines, table grapes, cauliflowers 1 793,53 21 . 9. 1992 1 805,45 22. 9. 1992  cherries preserved in syrup 1 793,53 21 . 9 . 1992 1 805,45 22. 9 . 1992  pears, plums, lemons, tinned pine ­ apples 1 793,53 21 . 9 . 1992 1 805,45 22. 9. 1992  broad-leaved (Batavia) endives, processed tomatoes, cabbage lettuce, apples, peaches preserved in syrup, dried figs 1 793,53 21 . 9 . 1992 1 805,45 22. 9 . 1992  Williams pears preserved in syrup 1 793,53 21 . 9 . 1992 1 805,45 22. 9 . 1992  nuts, locust beans, prunes, dried grapes 1 793,53 21 . 9 . 1992 1 805,45 22. 9. 1992  Clementines, mandarines, satsumas, sweet oranges, artichokes 1 805,45 30. 9 . 1992 1 864,85 1 . 10. 1992  other fruit and vegetables 1 793,53 21 . 9 . 1992 1 805,45 22. 9. 1992 All other products (') 1 793,53 21 . 9 . 1992 1 805,45 22. 9 . 1992 (*) Subject to Article 6a of Regulation (EEC) No 1677/85 in relation to pigmeat. No L 277/26 Official Journal of the European Communities 22. 9. 92 ANNEX XI UNITED KINGDOM Sector or product Agricultural conversion rates ECU 1 - £ ... Applicable until ECU 1 - £ ... Applicable from Milk and milk products 0,808227 ] 0,818896 &gt; Beef and veal 0,808227 I \ 0,818896 I Sheepmeat and goatmeat 0,808227 l 0,818896 I Eggs and poultrymeat and ovalbumin and lactalbumin 0,808227 \ 0,818896 \ Fishery products 0,808227 \ \ 0,818896 I Cereals 0,808227 \ || 0,818896 I Rice 0,808227 l || 0,818896 I Sugar and isoglucose 0,808227 \ 0,818896 I Wine 0,808227 \ || 0,818896 I Olive oil 0,808227 \ || 0,818896 \ Colza and rape seed 0,808227 II 0,818896 I Sunflower and linseed 0,808227 Il 0,818896 I Soya beans 0,808227 Il 0,818896 I Dried fodder 0,808227 || 0,818896 \ Field beans and peas and sweet lupins 0,808227 \ Il 0,818896 \ Grain legumes 0,808227 \ Il 0,818896 I Flax and hemp 0,808227 \ I 0,818896 I Silkworms 0,808227 l II 0,818896 I Cotton 0,808227 \  º 21 . 9 . 1992 0,818896 I 22. 9 . 1992Tobacco 0,808227 \ 0,818896 Seeds 0,808227 \ I 0,818896 I Fruit and vegetables : I I I  tomatoes, cucumbers, courgettes, aubergines 0,808227 I 0,818896 \  cherries 0,808227 l 0,818896 I  apricots, peaches, nectarines, table grapes, cauliflowers 0,808227 \ 0,818896 \  cherries preserved in syrup 0,808227 0,818896  pears, plums, lemons, tinned pine ­ apples 0,808227 0,818896 \  broad-leaved (Batavia) endives, processed tomatoes, cabbage lettuce, apples, peaches preserved in syrup, dried figs 0,808227 0,818896  Williams pears preserved in syrup 0,808227 0,818896  nuts, locust beans, prunes, dried grapes 0,808227 0,818896  Clementines, mandarines, satsumas, sweet oranges, artichokes 0,808227 0,818896  other fruit and vegetables 0,808227 0,818896 All other products (') 0,808227 * 0,818896 * (') Subject to Article 6a of Regulation (EEC) No 1677/85 in relation to pigmeat. 22. 9. 92 Official Journal of the European Communities No L 277/27 ANNEX XI A UNITED KINGDOM Sector or product Agricultural conversion rates ECU 1 - £ ... Applicable until ECU 1 - £ ... Applicable from Milk and milk products 0,808227 21 . 9. 1992 0,818896 22. 9. 1992 Beef and veal 0,808227 21 . 9. 1992 0,818896 22. 9 . 1992 Sheepmeat and goatmeat 0,808227 21 . 9. 1992 0,818896 22. 9. 1992 Eggs and poultrymeat and ovalbumin and lactalbumin 0,808227 21 . 9. 1992 0,818896 22. 9. 1992 Fishery products 0,808227 21 . 9 . 1992 0,818896 22. 9. 1992 Cereals 0,808227 21 . 9. 1992 0,818896 22. 9. 1992 Rice 0,808227 21 . 9 . 1992 0,818896 22. 9. 1992 Sugar and isoglucose 0,808227 21 . 9. 1992 0,818896 22. 9. 1992 Wine 0,808227 21 . 9. 1992 0,818896 22. 9. 1992 Olive oil 0,818896 31 . 10. 1992 0,850499 1 . 11 . 1992 Colza and rape seed 0,808227 21 . 9 . 1992 0,818896 22. 9. 1992 Sunflower and linseed 0,808227 21 . 9. 1992 0,818896 22. 9. 1992 Soya beans 0,808227 21 . 9. 1992 0,818896 22. 9. 1992 Dried fodder 0,808227 21 . 9 . 1992 0,818896 22. 9. 1992 Field beans and peas and sweet lupins 0,808227 21 . 9 . 1992 0,818896 22. 9. 1992 Grain legumes 0,808227 21 . 9 . 1992 0,818896 22. 9. 1992 Flax and hemp 0,808227 21 . 9. 1992 0,818896 22. 9. 1992 Silkworms 0,808227 21 . 9 . 1992 0,818896 22. 9. 1992 Cotton 0,808227 21 . 9. 1992 0,818896 22. 9. 1992 Tobacco 0,808227 21 . 9. 1992 0,818896 22. 9. 1992 Seeds 0,808227 21 . 9. 1992 0,818896 22. 9. 1992 Fruit and vegetables :  tomatoes, cucumbers, courgettes, aubergines 0,808227 21 . 9 . 1992 0,818896 22. 9. 1992  cherries 0,808227 21 . 9 . 1992 0,818896 22. 9. 1992  apricots, peaches, nectarines, table grapes, cauliflowers 0,808227 21 . 9. 1992 0,818896 22. 9. 1992  cherries preserved in syrup 0,808227 21 . 9. 1992 0,818896 22. 9. 1992  pears, plums, lemons, tinned pine ­ apples 0,808227 21 . 9 . 1992 0,818896 22. 9. 1992  broad-leaved (Batavia) endives, processed tomatoes, cabbage lettuce, apples, peaches preserved in syrup, dried figs 0,808227 21 . 9 . 1992 0,818896 22. 9. 1992  Williams pears preserved in syrup 0,808227 21 . 9 . 1992 0,818896 22. 9. 1992  nuts, locust beans, prunes, dried grapes 0,808227 21 . 9 . 1992 0,818896 22. 9. 1992  Clementines, mandarines, satsumas, sweet oranges, artichokes 0,818896 30. 9 . 1992 0,850499 1 . 10. 1992  other fruit and vegetables 0,808227 21 . 9 . 1992 0,818896 22. 9. 1992 All other products (') 0,808227 21 . 9 . 1992 0,818896 22. 9. 1992 (') Subject to Article 6a of Regulation (EEC) No 1677/85 in relation to pigmeat.